Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
To insure proper consideration and to the extent required by 37 CFR 1.56, applicant is required to update the information hereby incorporated by reference under the heading "Cross-Reference to Related Applications" by updating U.S. Patent Application 14/149,061 with corresponding US Patent Number 10,289,437 [paragraph [001]].
Claim Objections
Claims 19-20 are objected to because of the following informalities:  
As to claims 19-20, “non-transitory computer readable storage medium of claim” 16 or 17 respectively should read --non-transitory computer readable storage medium of claim 18--.  
Appropriate correction is required.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7, 10-14 and 18-19 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-6, 8-12, 14 and 16 of US Patent 10,289,437 (hereafter ‘437), such that claims 1-6, 8-12, 14 and 16 of patent ‘437 contain all the limitations of claims 1-7, 10-
Instant Application 16/411,105
Patent 10,289,437
1. A method comprising: 
receiving, by a hypervisor of a host comprising one or more physical processors, from a guest operating system (OS) of a virtual machine, an anticipated idle time for a physical processor of the one or more physical processors; and 
in response to determining, by the hypervisor, that a function of the anticipated idle time, received from the guest OS, exceeds an exit time of a first power state of a plurality of power states of the physical processor, causing the physical processor to be halted and placed in the first power state, wherein the function of the anticipated idle time is calculated using a performance multiplier.
1. A method comprising: 
receiving, by a hypervisor of a host comprising one or more physical processors, from a guest operating system (OS) of a virtual machine, an anticipated idle time for a physical processor of the one or more physical processors of the host, the anticipated idle time is based at least on historical idle times of the physical processor, and is provided by the guest OS to the hypervisor via one of: a message or a predefined location in memory; 
in response to determining, by the hypervisor, that a function of the anticipated idle time, received from the guest OS, exceeds an exit time of a first power state of a plurality of power states of the physical processor, causing the physical processor to be halted and placed in the first power state, wherein the function of the anticipated idle time is calculated using a performance multiplier, and wherein the function of the anticipated idle time exceeds the exit time of the first power state by a first positive delta; and in response to determining that the function of the anticipated idle time does not exceed the exit time of any of the plurality of power states of the physical processor, refraining from changing a current power state of the physical processor.



Allowable Subject Matter
Claims 1-7, 10-14 and 18-19 are allowable by overcoming the double patenting rejection above.
Claims 8-9, 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

US PG Pub. 2010/0257524 disclosed detecting of idling of a guest operating system by a hypervisor (i.e. binary translator of the hypervisor) and tracking the idle time via a timer for triggering the descheduling of the idling guest [Fig. 2; paragraphs 58-61 and 74-75]; US PG Pub. 2011/0161627 disclosed a mechanism for predicting an idle activity/duration of processor core and associating the idle duration with various power states defined by ACPI [abstract; paragraphs 39 and 76].  US PUG Pub. 2013/0007494 teaches placing a processor (core) in a particular idle power state defined by ACPI specification as well as transitioning to a selected performance state prior to entering an idle state taking into consideration the practicality in placing the processor in the particular idle power state as well as idle state exit latency of the particular idle power state [paragraphs 26-30, 35, 46].  “Prediction of CPU Idle-Busy Activity Pattern” disclosed predicting/speculating a CPU’s next/future idle duration pattern and choosing C-state accordingly to provide CPU power saving and performance improvement.  US PG Pub. 2010/0257524 and 2011/0161627 are cited in applicant’s IDS filed on 5/13/19.
The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations as recited in the context of independent claims 1, 10 and 18 as a whole. 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of claims 1, 10 and 18 as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199